Citation Nr: 0310593	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from October 1963 
to October 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (RO).


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  Because 
of the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the duty to assist provisions contained in 
the new law.  

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorders and service 
based on all possible evidence.  38 U.S.C.A. § 5103A.  The 
veteran has not been afforded a VA examination in conjunction 
with his claim.

During a Travel Board hearing before the undersigned Veterans 
Law Judge conducted in August 2001, the veteran testified 
that he had been exposed to asbestos during his active 
military service.  Accordingly, the claim must be analyzed 
under the laws and regulations that apply to service 
connection claims involving asbestos-related disease.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  In 1988, a VA Circular set forth 
guidelines for review.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual M21-1, part VI, 
para. 7.21 (January 31, 1997) (M21-1).  Also, an opinion by 
the VA General Counsel discussed the provisions of M21-1 
regarding asbestos claims and concluded that medical nexus 
evidence is needed to establish a well-grounded claim based 
on alleged in-service asbestos exposure.  See VAOPGCPREC 
4-00; 65 Fed. Reg. 33422 (2000).  The need for evidence of a 
nexus continues to apply despite the elimination of the 
well-grounded claim requirement.  See 38 U.S.C.A. § 5103A; 
see also Cuevas v. Principi, 3 Vet. App. 542 (1992).

Other criteria apply to claims based on tobacco use during 
service.  Direct service connection may be granted for 
disease or injury incurred or aggravated as a result of 
tobacco use during service.  Where the evidence shows a 
likelihood that the illness had its origin in tobacco use 
after service and the veteran developed a nicotine dependence 
during service which led to continued tobacco after service, 
service connection may be established on a secondary basis 
under 38 C.F.R. § 3.310 (2002).  VAOPGCPREC 2-93; 58 Fed. 
Reg. 42756 (1993).

The determination of whether a veteran is dependent on 
nicotine is a medical issue.  VAOPGCPREC 19-97; 62 Fed. Reg. 
37954 (1997).  Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, 4th 
Edition (DSM-IV), provides that the criteria for diagnosing 
substance dependence are generally to be applied in 
diagnosing nicotine dependence.  In a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service use 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  VAOPGCPREC 19-
97; 62 Fed. Reg. 37954 (1997).  Therefore, the questions 
which must be answered in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

The veteran's claim for entitlement to service connection for 
a respiratory disorder based on tobacco use was received by 
VA in February 1998.  The Board notes that a new revision to 
the law regarding claims related to tobacco prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service, 
relates only to claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103 (2002).  It does not affect those claims that 
were filed on or before that date, as in this case.

The veteran testified before the Board that he was in receipt 
of Social Security Administration (SSA) disability benefits.  
Review of the claims file indicates that all the medical 
record evidence used in the SSA award determination has not 
been associated with the veteran's VA record.  Since such 
records are pertinent to the veteran's claims on appeal, 
further development is required.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should review the provisions 
of DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), as well as VA 
Adjudication Procedure Manual M21-1, Part 
III, para 5.13 and M21-1, Part VI, para. 
7.21 in order to properly develop the 
veteran's claims for service connection 
for a respiratory disability claimed as 
secondary to asbestos exposure.  In 
particular, the RO must request the 
service department and National Personnel 
Records Center to provide copies of the 
veteran's complete service administrative 
and personnel records, to include all 
shipboard assignments throughout his 
period of active service and any 
documented evidence of his asbestos 
exposure during service, as well as 
information regarding the veteran's 
inservice asbestos exposure from VA's 
Bureau of Medicine and Surgery, 
Washington, DC.

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between any current 
respiratory disorder and his period of 
active military service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
treatment at the VA Medical Center in 
Brockton from November 2001 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The RO should contact the SSA and 
request a copy of the decision granting 
disability benefits and of all medical 
records reviewed in reaching the decision 
granting disability benefits to the 
veteran.  All attempts to secure these 
records must be documented in the claims 
file, and any records received that are 
not already of record, should be 
associated therein.  If, after making 
reasonable efforts to obtain the SSA 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

4.  Thereafter, the RO should schedule 
the veteran for a VA pulmonary 
examination to determine the nature and 
etiology of any respiratory disability 
found.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
All pertinent symptomatology and findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination.  
Following examination of the veteran, and 
a review of the service and postservice 
medical records, the examiner should 
state whether it is as likely as not that 
any respiratory disorder found is related 
to the veteran's active duty service.  
Additionally, the examiner should provide 
an opinion as to the following:

a.  Does the evidence of record, 
including findings on current 
radiographic studies, demonstrate 
the presence of asbestos-related 
pulmonary disease?

b.  If asbestosis or asbestos-
related lung disease is found, is it 
as least as likely as not that 
asbestos exposure during the 
veteran's military service (assuming 
for examination purposes the 
accuracy of the veteran's history) 
would have been sufficient by itself 
to cause any current asbestos-
related disease, irrespective of 
civilian exposure to asbestos before 
or after military service?

c.  Is it as least as likely as not 
that the veteran has a respiratory 
disorder as the result of tobacco 
use?  If so, such a disorder should 
be specifically identified and 
described.

d.  Is the veteran nicotine 
dependent at the present time?  If 
so, is it possible to determine by 
medical means (as distinguished from 
the veteran's self-reported history) 
when such dependence began -- 
specifically, did such dependence 
begin during military service?

A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the 
development is deficient in any manner, 
the RO must implement corrective 
procedures at once.  

7.  The RO should review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures f 
the Act are fully complied with and 
satisfied.

8.  The RO should review the issue of 
entitlement to service connection for a 
respiratory disorder.  The adjudication 
should be in accordance with all 
applicable law and regulations, Court 
decisions and other guideline pertaining 
to asbestos and tobacco-related diseases.  

9.  If any determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  Thereafter, the claim should be 
returned to the Board for further review 
on appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



